DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
Response to Arguments
Applicant’s remarks filed 9/23/2020 have been fully considered but are not persuasive. It is noted that the claims are amended as of 2/16/2021 and the scope of the Remarks do not completely line up with the instant claims as of the supplemental response on 2/16/2021.
With respect to the rejections under 35 U.S.C. 103(a), Applicant points to Kettunen as having “some constraints” on the order of calculation, and alleges that Kettunen is constrained to calculating stress or relaxation state during periods of time that are not during detected activity such as exercise or other motion. 
Applicant concludes that Kettunen therefore does not teach calculating ANS coherence or entrainment during all of stationary periods, movement, exercise, exercise recovery, and while being challenged with a stressor.
because of concurrently detected movement, or because of another type of stress state (Kettunen col. 4, lines 7-22). The periods of time comprising exercise are not excluded from the HRV analysis, but are excluded from Kettunen’s conclusion of stress-without-exertion or relaxation (Kettunen, col. 10, lines 3-12) instead receiving the conclusion of stress-from-physical-exertion. 
Kettunen is not relied on to teach calculating changes in coherence, incoherence, or entrainment, therefore specifically linking analysis of coherence/entrainment to function of the ANS. This is taught by the combination in view of Childre. Essentially, although Kettunen does not teach the entire invention, a person of ordinary skill in the art would still have found the invention obvious, because Childre teaches deriving ANS function from coherence/entrainment as calculated from HRV oscillations, and teaches a benefit to doing so: it allows for individuals to achieve efficient functioning of the autonomic nervous system (Childre, col. 20, lines 20-22) and emotional self-management taught by Childre reduces depression, anxiety, emotional stress, and other physiological disorders (Childre, col. 20, lines 30-51).
Applicant further remarks that Kettunen does not teach “quantifying HRV of the individual and characterizing oscillations of the HRV to assess ANS coherence or entrainment,” and argues that Kettunen does not teach any form of coherence analysis 
However, this is also not persuasive because, as addressed above, analyzing monitored HRV to draw conclusions about coherence/entrainment, and ANS function, is taught in view of Childre. Kettunen’s use of coherence is cited for completeness, but this limitation is taught by the secondary reference and Kettunen is not relied upon alone. 
With respect to the combination of Childre and Kettunen, Applicant alleges that neither reference teaches “deduc(ing) the nature of an effect of movement on the changes of ANS coherence or entrainment, and providing feedback…on the effect of movement on the changes of the ANS coherence or entrainment,” and argues that:
A) Kettunen does not teach analyzing coherence or entrainment, and
B) Childre does not teach contextualizing coherence or entrainment with motion data.
This is not persuasive. The test for obviousness does not require that any single reference teach all of the limitations of the claims, but instead asks what the prior art, when taken as a whole, would suggest to a person of ordinary skill in the art. Here, for example, while Kettunen does not teach extrapolating monitored HRV data to coherence/entrainment and ANS function, and Childre does not teach contextualizing coherence/entrainment to detected motion, the two references in combination do teach all of the claim limitations, and teach why someone would be motivated to combine them. In summary form, Kettunen teaches the monitoring device including concurrent want to do these extra steps in order to achieve some benefit.
The remaining remarks are directed to publications that are not part of the rejection, and are therefore moot.
Applicant’s support for the currently entered claims is acknowledged and appreciated, as pointed out in the Remarks dated 2/16/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-35, and 56-59  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kettunen et al. (U.S. Patent Application Publication No. 7,330,752,) hereinafter referred to as Kettunen; in view of Childre et al. (U.S. Patent No. 6,358,201,) hereinafter referred to as Childre.
Regarding claims 34 and 35, Kettunen teaches a method for monitoring during stationary periods and physical movement, a resiliency of an individual’s 
challenging an individual with a stressor (col. 10, lines 30-39 subject is experiencing stress);
quantifying heart rate variability (HRV) of the individual and characterizing oscillations of the HRV to assess HRV coherence or entrainment (col. 8, lines 18-25, frequency measures characterize oscillations, further in col. 9, lines 5-30 for low and high frequency segments of HRV and discussion of frequency distribution, see also claim 3 for broad mention of internal coherence for analysis),
capturing movement data from an accelerometer (col. 6, lines 53-65) and processing the movement data to deduce an effect of movement on changes of the assessed HRV (col. 7, lines 26-34, Fig. 3);
based on changes of the heart rate variability and the movement data, quantifying an intensity, a duration, or a speed of recovery of the ANS response to the stressor and/or physiological state of imbalance (col. 9, lines 39-36 quantifying the rate of recovery of heart rate and/or heart rate variability …maybe be also used as an indicator of low level stress, e.g.; also Fig. 5, Stress/Relaxation Intensity; Fig. 6, “Accumulated response”), and
providing feedback on the quantified ANS response to the stressor and/or physiological state of imbalance, and an effect of movement on changes of the assessed HRV (col. 10, lines 40-46 displaying the results of the analysis as disclosed in col. 7-10 is considered visual feedback and includes both cause/stressor and effect/result, in col. 9 the rate of recovery of the heart rate and/or heart rate variability is 
Kettunen does not teach monitoring heart rate variability (HRV) in order to specifically calculate changes in coherence, incoherence, or entrainment, therefore specifically linking analysis of coherence/entrainment to function of the ANS.
Attention is brought to the Childre reference, which teaches a method for determining a state of entrainment, calculated by monitoring HRV (Fig. 5-6, col. 11 lines 23-51), and determining entrainment intensity (col. 14, line 45 entrainment parameter, EP, is calculated based on its PSD intensity, see also line 60-62), duration (Fig. 6, minutes in time of entrainment displayed), and/or speed of recovery to entrainment (Fig. 6),  for the purpose of helping an individual understand and manage their personal stress states and entrainment (col. 2, lines 7-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the stress monitoring of Kettunen to include a stress management system, as taught by Childre, because it allows for individuals to achieve efficient functioning of the autonomic nervous system (Childre, col. 20, lines 20-22) and emotional self-management taught by Childre reduces depression, anxiety, emotional stress, and other physiological disorders (Childre, col. 20, lines 30-51).
Regarding claims 56 and 57, Kettunen and Childre teach the method of claim 34/35.
Kettunen further teaches wherein the method further comprises contextualizing the ANS data to one or more of the following: a biological rhythm; an aspect of nutritional intake or energy expenditure (col. 10, lines 3-12 physical load and/or 
Regarding claims 58 and 59, Kettunen, as modified by Childre, teaches the method of claim 34/35.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application No 2006/0064037 to Shalon teaches HRV and coherence/entrainment monitoring as well as caloric intake and energy expenditure with stress/mood among other physiological parameters, conditions, populations, ambient conditions, with feedback and recommendations for the user.
U.S. Patent Application Publication No. 2009/0254404 to Eggenberger et al. teaches tracking emotional state or mood correlated to HRV coherence/incoherence/entrainment including incorporation by reference to “"The Coherent Heart: Heart-Brain Interactions, Psychophysiological Coherence, and the Emergence of System-Wide Order", by Rollin McCraty, et al., and tracking context such as personal biases or behaviors.
U.S. Patent Application Publication No. 2007/0050150 to Levy et al. teaches interventions in a user’s mood governed by feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.L.S/           Examiner, Art Unit 3792   

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792